DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites determining if the identified CO2 value occurred when the slope of the exhaled carbon dioxide values was greater than about zero. It is unclear whether the term “about” actually allows for the exhaled values to be below zero, and if so, how far below zero it can fall while still being considered “greater than about zero”.
	As to claim 4, the claim recites that the threshold is about 12-15. It is unclear what units this is referring to. The examiner notes that while capnography typically uses “mm Hg” to denote partial pressure of carbon dioxide, it can also be rated as a percentage. For purposes of examination, the examiner will understand it to refer to “mm Hg”, however the specifications does not appear to provide direct support for this. Applicant is advised to point to where support may be found (including in incorporated references) which may support this interpretation.
about zero”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the identification of a carbon dioxide during exhalation and to determine if the slope of the CO2 value was greater than about zero. This limitation covers performance of the limitation in the mind but for the recitation of generic computer components, falling into the “Mental Processes” grouping of abstract ideas. This judicial exception is not integrated into a practical application because a processor recited at a high level of generality, nor the recitation of a capnometer integrate the abstract idea into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because both the use of a processor and a generic capnometer is well understood, routine, and conventional as evidenced by the references below. As such, the claim is not patent eligible. 
The dependent claims merely expand on the abstract idea (claims 2-4) or incorporate a generic sensor (claim 5), which is also considered to be well understood, routine, and 

Response to Arguments
Applicant's arguments filed 10/5/21 have been fully considered but they are not persuasive. 
Applicant has argued that the claimed invention comprises an improvement to the technology as it improves the quality of the output of the capnometer during CPR, and allows for the application of decision making during CPR. It is noted that the claimed improvement is just a generic statement of improvement and does not reflect any specific details (e.g. an increase in the accuracy by X%). Furthermore, supposed application is not reflected in the claimed invention as the claim only requires for a notification of the reliability of the measured CO2 value, as opposed to actually applying the knowledge of the application to change how CPR is applied.
The examiner does note that the claimed invention recites “a patient monitor for real-time assessment of the reliability of a carbon dioxide value” but no aspect outside of the preamble actually captures the real-time aspect of the device. If applicant were to incorporate that the determination and notification is done in real-time, the claimed invention would no longer fall under the “mental processes” grouping of abstract ideas. Such an amendment would be supported as the decision of making changes to CPR would be of little use if not made in real time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        2/10/22